               Case 19-12378-KBO      Doc 1291-3      Filed 01/15/21    Page 1 of 1




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 15th day of January, 2021, a true and correct
copy of foregoing document was served upon all parties of record via CM/ECF and upon the
parties listed below via electronic mail.

Goldstein & McClintock, LLLP
501 Silverside Road, Suite 65
Wilmington, Delaware 19809
Attn: Maria Aprile Sawczuk (marias@goldmclaw.com)

Beth Stern Fleming, LLC
1050 Street Road, # 1028
Southampton, Pennsylvania 18966
Attn: Beth Stern Fleming (bsf@sternfleming.com)

Cooch and Taylor
The Nemours Bldg.
1007 N. Orange Street, Suite 1120
Wilmington, DE 19801
Attn: Jeoffrey Burtch, Chapter 7 Trustee (jburtch@coochtaylor.com)

Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attn: James H.M. Sprayregen (james.sprayregen@kirkland.com); Ryan Blaine Bennett
(ryan.bennett@kirkland.com); Gregory F. Pesce (Gregory.pesce@kirkland.com)

Bayard, P.A.
600 North King Street, Suite 400
Wilmington, Delaware 19801
Attn: Erin R. Fay (efay@bayardlaw.com); Daniel N. Brogan (dbrogan@bayardlaw.com)

Cozen O’Connor
1201 N. Market Street, Suite 1001
Wilmington, Delaware 19801
Attn: Mark Felger (mfelger@cozen.com)

United States Trustee
844 King Street, Suite 2207
Lockbox 35
Wilmington, Delaware 19801
Attn: Juliet M. Sarkessian (juliet.m.sarkessian@usdoj.com)

                                                    /s/ Shanti M. Katona
                                                    Shanti M. Katona (Del. Bar No. 5352)



{9338716:3 }
76199901.2
